REASONS FOR ALLOWANCE
Application Status
This action is responsive to the response filed 10/26/2020.
Claims 1-3, and 5-22 are currently pending. 
This application is in condition for allowance except for the presence of claims 10-22 directed to an invention non-elected without traverse.  Accordingly, claims 10-22 have been cancelled in the Examiner’s Amendment below.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 10-22 have been canceled.
Explanation for Examiner’s Amendment
Since Applicant has not retained the right to petition the restriction requirement via traversal and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue. See MPEP 821.02.
Drawings
The drawings are objected to because they are of poor quality making them difficult to view. The drawings should be replaced with standard line drawings of the invention
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed portable carrier having the following combination of elements: a first portion having a first side and a second side opposite the first side, the second side having at least one magnet; a second portion having a third side and a fourth side opposite the third side, the fourth side having at least one magnet, the first and third sides defining an exterior of the carrier and the second and fourth sides defining an interior of the carrier; a third portion that connects the first portion to the second portion and is adapted to allow the first portion and the second portion to transition between an open position and a closed position; a handle located on the third portion between the first side of the first portion and the third side of the second portion on the exterior of the carrier; and wherein, at least one of the first side and the third side include one or more object fasteners located on at least one of the first side and the third side for fastening the one or more objects to the exterior of the carrier first portion and the second portion, respectively; and wherein in the open position, the interior of the portable carrier can be secured to a surface via the magnets, and one or more objects can be secured to the exterior of the carrier, the first side and the second side are transversely aligned with the third side and the fourth side, respectively, when the first portion and the second portion are in the open position, and the second side faces the fourth side with the first side opposite the third side when the first portion and the second the second portion are in the closed 
The related prior art has been found to disclose related carriers, and those that include magnets (see prior art made of record); however, the prior art fails to disclose the claimed carrier wherein the interior of the portable carrier can be secured to a surface via the magnets, and one or more objects can be secured to the exterior of the carrier. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1/30/2020